EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  

Restriction Not Required

This application discloses the following embodiments:

Embodiment 1:	1.1 – 1.9  
Embodiment 2:	2.1 – 2.9  
Embodiment 3:	3.1 – 3.9 
Embodiment 4:	4.1 – 4.9  
Embodiment 5:	5.1 – 5.9 

Designs which involve a change in scope may be included in the same design application only if they are patentably indistinct. The above identified embodiments are considered by the examiner to present overall appearances that are basically the same.  Furthermore, the difference in appearance between embodiments, which involves only a difference in the placement of the camera on the back of the smartphone, is considered minor and patentably indistinct. Accordingly, they are deemed to be obvious variations and are being retained and examined in the same application.
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendments – Specification

(1) Descriptions of the figures are not required to be written in any particular format. However, they must describe the views of the drawings clearly and accurately. (Hague Rule 7(5)(a), 37 CFR 1.1024, MPEP 2920.04(a) subsection II) 

Therefore for clarity and accuracy, the descriptions of these reproductions have been amended to read:

--1.8 : Front, shown in a use state
1.9 : Perspective, shown in a use state--

--2.8 : Front, shown in a use state
2.9 : Perspective, shown in a use state--

--3.8 : Front, shown in a use state
3.9 : Perspective, shown in a use state--

--4.8 : Front, shown in a use state
4.9 : Perspective, shown in a use state--

--5.8 : Front, shown in a use state
5.9 : Perspective, shown in a use state--

(2) The descriptive statement included in the specification is impermissible as any description of the design in the specification, other than a brief description of the drawing, is generally not necessary. As a general rule, the illustration in the drawing views is its own best description, and statements that describe the use or purpose of the design should not be included Hague Rule 7(5)(a), 37 CFR 1.1024, MPEP 2920.04(a)II.). Therefore the following statement has been deleted:

[[The product incorporating the design is mainly used for communication, displaying information, and/or running program; the drawing designated to best show the essential features of the design is 1.8.]]

The full specification now reads:

--1.1 : Front 
1.2 : Back 
1.3 : Left 
1.4 : Right 
1.5 : Top 
1.6 : Bottom 
1.7 : Perspective 
1.8 : Front, shown in a use state
1.9 : Perspective, shown in a use state 
2.1 : Front 
2.2: Back 
2.3 : Left 
2.4 : Right 
2.5 : Top 
2.6 : Bottom 
2.7 : Perspective 
2.8 : Front, shown in a use state
2.9 : Perspective, shown in a use state 
3.1 : Front1 
3.2 : Back 
3.3 : Left 
3.4 : Right 
3.5 : Top 
3.6 : Bottom 
3.7 : Perspective 
3.8 : Front, shown in a use state
3.9 : Perspective, shown in a use state 
4.1 : Front 
4.2 : Back 
4.3 : Left 
4.4 : Right 
4.5 : Top 
4.6 : Bottom 
4.7 : Perspective 
4.8 : Front, shown in a use state
4.9 : Perspective, shown in a use state 
5.1 : Front 
5.2 : Back 
5.3 : Left 
5.4 : Right 
5.5 : Top 
5.6 : Bottom2 
5.7 : Perspective
5.8 : Front, shown in a use state
5.9 : Perspective, shown in a use state--

Amendment – Claim Statement

The title appears inconsistently in the claim statement when compared with the rest of the application, reading “mobile phone” whereas in the filing information it reads “smartphone”. For consistency, the claim statement has been amended to read:

--CLAIM:
The ornamental design for a smartphone as shown and described.--

Conclusion
The application is found in condition for allowance.



Discussion of the Merits of the Application 
All discussions between the applicant and the examiner regarding the merits of a pending application will be considered an interview and are to be made of record. See MPEP 713. The examiner will not discuss the merits of the application with applicant’s representative if the representative is not registered to practice before the USPTO.  Appointment as applicant’s representative before the International Bureau pursuant to Rule 3 of the Common Regulations under the Hague Agreement does NOT entitle such representative to represent the applicant before the USPTO.  Furthermore, an applicant that is a juristic entity must be represented by a patent attorney or agent registered to practice before the USPTO.   Additional information regarding interviews is set forth below.

Telephonic or in person interviews
A telephonic or in person interview may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner).   

The registered practitioner may either be of record or not of record.  To become “of record”, a power of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application.  Form PTO/AIA /80 “Power of Attorney to Prosecute Applications Before the USPTO”, available at https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012, may be used for this purpose. See MPEP 402.02(a) for further information. Interviews may also be conducted with a registered practitioner not of record provided the registered practitioner can show authorization to conduct an interview by completing, signing and filing an “Applicant Initiated Interview Request Form” (PTOL-413A) (available at the USPTO web page indicated above).  See MPEP 405. For acceptable ways to submit forms to the USPTO, see “When Responding to Official USPTO Correspondence” below.

If a pro se applicant or registered practitioner located outside of the United States wishes to communicate by telephone, it is suggested that such person email the examiner at lisa.grabenstetter@uspto.gov to arrange a time and date for the telephone interview.  Please include proposed days and times for the proposed call. When proposing a day/time for the interview, please take into account the examiner’s work schedule indicated in the last paragraph of this communication. The email should also be used to determine who will initiate the telephone call.

Email Communications
The merits of the application will not be discussed via email (or other electronic medium) unless appropriate authorization for internet communication is filed in the application.  Form PTO/SB/439 “Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications” may be used to provide such authorization and is available at the USPTO web page indicated above.  The authorization may not be sent by email to the USPTO.  For acceptable ways to submit the authorization form to the USPTO, see “When Responding to Official USPTO Correspondence” below.  See MPEP 502.03 II for further information.
 
When Responding to Official USPTO Correspondence 

When responding to official correspondence issued by the USPTO, including a notification of refusal, please note the following:

The USPTO transacts business in writing. All replies must be signed in accordance with 37 CFR 1.33(b).  Pursuant to 37 CFR 1.33(b)(3), a reply submitted on behalf of a juristic applicant must be signed by an attorney or agent registered to practice before the USPTO. Applicants may submit replies to Office actions only by:
Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only)
https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
Facsimile to the USPTO's Official Fax Number (571-273-8300)
Hand-carry to USPTO's Alexandria, Virginia Customer Service Window
https://www.uspto.gov/patents-maintaining-patent/responding-office-actions


Contact Information
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. A. Grabenstetter whose telephone number is (571)270-1593.  The examiner can normally be reached on MONDAY - THURSDAY, 6:00am - 3:00pm Eastern Standard Time, and alternate FRIDAYS.
 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
 

 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L. A. Grabenstetter/Primary Examiner, Art Unit 2922